                                          Case 5:17-cv-06591-BLF Document 134 Filed 02/03/20 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     YAN MEI ZHENG-LAWSON,                              Case No. 17-cv-06591-BLF
                                         YUANTENG PEI, and JOANNE E.
                                   8     FERRARA, on behalf of themselves and all
                                         others similarly situated,                         ORDER CONDITIONALLY SEALING
                                   9                                                        ORDER DENYING PLAINTIFFS’
                                                        Plaintiffs,                         MOTION FOR CLASS
                                  10                                                        CERTIFICATION
                                                 v.
                                  11
                                         TOYOTA MOTOR CORPORATION,
                                  12     TOYOTA MOTOR NORTH AMERICA,
Northern District of California
 United States District Court




                                         INC. and TOYOTA MOTOR SALES
                                  13     U.S.A, INC.,
                                  14                    Defendants.

                                  15

                                  16          On February 3, 2020, the Court issued an Order Denying Plaintiffs’ Motion for Class

                                  17   Certification. The order has been conditionally sealed because it references materials that were

                                  18   filed under seal in this case. The parties shall meet and confer to determine whether a stipulated

                                  19   sealing request regarding the order is appropriate. The parties shall submit a stipulated request for

                                  20   any requested redactions to the order (or indicate that no redactions are requested) on or before

                                  21   February 18, 2020.

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: February 3, 2020

                                  25                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  26                                                    United States District Judge
                                  27

                                  28
